McGregor, P. J.
The instant appeal concerns a clerical error and the confusion it produced. Plaintiffs filed an action to foreclose a chattel mortgage on defendant’s property. The circuit court issued a foreclosure judgment, ordering the sale of personal property listed in an attached schedule, taken from the mortgage, that did not include defendant’s liquor license. At a subsequent commissioner’s sale, plaintiffs purchased defendant’s property. About sis months later, the court issued an amended judgment, identical to the first, hut with an added order directing defendant to transfer its liquor license to plaintiffs. Defendant received no notice of the amended judgment, but the license was transferred. One year later, after changing attorneys, defendant moved to set aside the amended judgment. At a hearing on the motion, plaintiffs’ attorney testified that the parties and their lawyers understood the liquor license was to be transferred but it had been inadvertently omitted from the judgment. The court denied the motion, and defenda7it appealed.
*490The issue posed is whether the issuance of the amended judgment was proper without official notification of defendant.
Defendant contends the amendment wrought a substantial change in the original foreclosure judgment, and furthermore, the court should have notified defendant of the change to insure its validity. Partch v. Baird (1924), 227 Mich 660. Plaintiffs’ reply states that the parties agreed the liquor license was part of the foreclosure deal, the complaint came one year after the license was transferred, and the failure to list the license was merely an oversight.
The parties agreed to the transfer of the liquor license, and therefore, its ordered transfer was not a substantial change in their understanding. Defendant’s acquiescence in the amendment for one year indicates the omission of the liquor license from the foreclosure schedule was a clerical error only. Clerical mistakes may be corrected by the court at any time, and there is no absolute notice requirement. GrCR 1963, 528.1. Thus, official notification of defendant was unnecessary. Moreover, since the license was transferred, defendant must have had actual notice of the amendment. If it did not, the transfer must have been done according to the parties’ previous agreement. Whatever the case, the amended judgment correcting the omission was valid, and the lower court properly denied defendant’s subsequent motion to set aside the corrected judgment.
Affirmed. Costs to plaintiffs.
All concurred.